Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2021 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Acknowledgement of Receipt/Status of Claims
	
This Office Action is in response to the amendment filed October 6, 2021. Claims 108-124 and 127-134 are pending in the application. Claims 1-107,125, and 126 have been cancelled.  Claims 108,112,113, and 115 have been amended and claims 132-108-124, 128 and 132-134 have been examined for patentability. 

Information Disclosure Statement
The one (1) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 


Withdrawn Rejections
	Applicant's arguments filed October 6, 2021 are acknowledged and have been fully considered.  
	The rejection of claims 108-124 and128 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nabors et al. (US Pre-Grant Publication 2005/0233907 A1) in view of Magin et al. (EP0148149 A2) and Demeester et al. (US PG Publication 2004/0258753 A1) is withdrawn in view of Applicant’s persuasive arguments.


Rejoinder 

Claims 108-124 and128 are directed to an allowable method for preparing an acetamide herbicide composition. Pursuant to the procedures set forth in MPEP§§ 809, 821.04 and 1893.03(d), the remaining species, in the event that a generic or linking claim is deemed allowable and the claims of remaining species are dependent from such allowed genetic or linking claims or otherwise contain all of the limitations of the allowed generic claims or linking claims are hereby rejoined and fully examined for patentability under 37 C.F.R § 1.I41.
Because all claims previously withdrawn from consideration under 37 C.F.R § 1.I41 have been rejoined, the election requirement as set forth in the Office action mailed on October 7, 2019 is hereby withdrawn. In view of the withdrawal of the requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, and 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.





REASONS FOR ALLOWANCE
 The instant application demonstrates unexpected results achieved by the claimed method comprising combining a first population of a particulate microencapsulated acetamide herbicide having a mean particle size of from about 3 µm to about 11  µm and a second population of the particulate microencapsulated acetamide herbicide having a mean particle size of from about 12  µm to about 20 µm.   For example, in Example 2 of the specification, two distinct particulate microencapsulated acetamide herbicide populations were formed: 410P9M and 403U7N. The formulation designated 410P9M had a mean particle size of 10  µm and the formulation designated 403U7N had a mean particle size of 12-13 µm. 


    PNG
    media_image1.png
    292
    335
    media_image1.png
    Greyscale


In Example 3 of the specification, these populations were tested against commercial formulations HARNESS (emulsifiable concentrate of acetochlor) and DEGREE (microencapsulated acetochlor). The table in paragraph [0185] of the 


    PNG
    media_image2.png
    375
    449
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    481
    446
    media_image3.png
    Greyscale


The formulation used in Treatment (TRT) numbers 17-20 was a blend (50:50) of first and second populations of particulate microencapsulated acetamide herbicide (acetochlor) in accordance with the pending claims. This multi-modal (e.g., bimodal) release profile of the claimed acetamide herbicide composition comprising a first and a second population of particulate microencapsulated acetamide herbicide having differing mean particle sizes, unexpectedly provides improved crop safety while maintaining commercially acceptable weed control as compared to either of the populations alone. It was particularly unexpected that TRT 17-20, comprising a blend of first and second populations of particulate microencapsulated acetamide herbicide 

    PNG
    media_image4.png
    485
    530
    media_image4.png
    Greyscale



At each of the related application rates, the blend comprising first and second populations substantially outperformed (i.e. exhibited less crop damage) than the most damaging population present within the blend. For example, TRT 18 significantly outperformed TRT 14. Further, in each of TRT 17, TRT 19, and TRT 20, the treatments outperformed both of the first and second populations individually. It is entirely unexpected that, for example, a first population  exhibiting 4.7 (TRT 9) and a second population exhibiting 2.7 (TRT 13) would lead to the significantly reduced value of 1.3 (TRT 17) when the first and second populations were blended together. 
Accordingly, the claimed method comprising combining a first population of a particulate microencapsulated acetamide herbicide having a mean particle size of from about 3 µm to about 11 µm and a second population of the particulate microencapsulated acetamide herbicide having a mean particle size of from about 12 µm to about 20 µm demonstrates an entirely unexpected improvement in crop safety not attained by the individual components when used alone.

These results would not have been apparent to a person of ordinary skill in the art having combined the teachings of Nabors et al. (US Pre-Grant Publication 2005/0233907 A1), Magin et al. (EP0148149 A2) ,and Demeester et al. (US PG Publication 2004/0258753 A1).  For these reasons, the claimed invention as a whole is deemed allowable.   



































Conclusion

Claims 108-124 and 127-134 (renumbered as 1-25) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Courtney A. Brown		
Patent Examiner	
Technology Center 1600




/ALI SOROUSH/Primary Examiner, Art Unit 1617